Tilson, Judge:
Counsel for the respective parties have agreed in effect that the issues involved in the appeals listed in schedule A, hereto attached and made a part hereof, are the same in all material respects as the issues decided in United States v. Pitcairn, C. A. D. 334, and the record in that case has been omitted in evidence herein.
Applying the principles announced in the Pitcairn case, supra, to the facts in these appeals, I find and hold the proper dutiable export values of the merchandise to be the values found by the appraiser, less any amounts added under duress to meet advances made by the appraiser in similar cases then pending on appeal.
Judgment will be rendered accordingly..